Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary J. Schenfisch on 09/28/2021.
The application has been amended as follows: 
(Amended) Claim 4, line 1, “2” has been changed to --3--.

       Allowable Subject Matter
3.	Claims 1 and 3-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1 and 3-7
None of the prior art of record teaches or suggests an apparatus comprising a valve body including a valve body print substance channel and a valve body air channel, and a valve socket shaped to receive the valve body, wherein the valve socket including a concave surface, a valve socket print substance channel, and a valve socket air channel; wherein when the valve body is in a closed position: the valve body print substance channel and the valve socket print substance channel are misaligned, and the valve body air channel and the valve socket air channel are misaligned.
Claims 8-12
None of the prior art of record teaches or suggests a system comprising a valve socket including a concave surface, a valve socket print substance channel, and a valve socket air channel, a valve body having a convex shape and located adjacent to the concave surface of the valve socket, said valve body including a valve body print substance channel that is misaligned with the valve socket print substance channel in response to the valve body being in a closed position, and a valve body air channel that is misaligned with the valve socket air channel in response to the valve body being in the closed position; wherein the valve body is rotated from 
 Claims 13-15
None of the prior art of record teaches or suggests a print supply comprising a valve socket including a concave surface, a valve socket print substance channel, and a valve socket air channel, a valve body having a convex shape and located adjacent to the concave surface of the valve socket, said valve body including a valve body print substance channel that is misaligned with the valve socket print substance channel in response to the valve body being in a closed position, and a valve body air channel that is misaligned with the valve socket air channel in response to the valve body being in the closed position; wherein the valve body is rotated from the closed position to an open position such that: the valve body print substance channel and the valve socket print substance channel are aligned to supply an amount of the print substance from the supply reservoir to a reservoir of an imaging device, and the valve body air channel and the valve socket air channel are aligned to vent an amount of air from the reservoir of the imaging device to the supply reservoir and the amount of air is the same as the amount of print substance.

      Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-    Qingguo et al. [10,139,747] disclose a toner container.       
      
       Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        09/29/21